



COURT OF APPEAL FOR ONTARIO

CITATION: Shipman (Re), 2017 ONCA 36

DATE: 20170116

DOCKET: C62250

Feldman, Rouleau and van Rensburg JJ.A.

IN THE MATTER OF:  James Shipman

AN APPEAL UNDER PART XX.1 OF THE
CODE

Meaghan McMahon, for the appellant

Michelle OBonsawin, for Brockville Mental Health Centre

Rochelle Direnfeld, for the Attorney General of Ontario

Heard: January 12, 2017

On appeal against the disposition of the Ontario Review
    Board dated April 11, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellants appeal raises an issue with respect to the supervisory
    powers of the Board between hearings.  As the Boards disposition has been
    implemented and the appellant seeks no remedy on the appeal, we agree with the
    respondents that the appeal is moot.  We therefore decline to address the issue
    raised.  The appeal is dismissed as moot.


